*649ON REHEARING.
Per Curiam.
On rehearing in lane paragraphs numbered 1, 2, and 3 of the foregoing opinion of Beace, P. J., in division number one, are concurred in by all the judges; in paragraph numbered 4, none concur, but instead all the judges, except Beace, C. J., concur in the foregoing opinion of Maceaelane, J., in- regard to those taxes. The judgment of the circuit court is therefore reversed and the cause remanded to the circuit court with directions to enter judgment for plaintiff for the amount of taxes sued for except such as are found in these opinions to be illegal.